WALLACE, District Judge.
Now on this 24th day of February, 1958, there came on for hearing the objections of the defendant to the Special Master’s Report filed herein and the Court having heard argument of counsel and being fully advised in the premises *805finds the defendant’s objections should be overruled and that judgment according to the Special Master’s Report should be entered for plaintiff.
It Is, Therefore, Ordered, Adjudged and Decreed that the defendant’s objections to the Special Master’s Report are hereby overruled and that the Special Master’s Report be and the same is hereby adopted as the judgment of this Court and the plaintiff is accordingly given judgment against the defendant for $12,600.